Citation Nr: 0943744	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty from March 1960 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In December 2007, the Board remanded the claim for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further remand is warranted with respect 
to the Veteran's claim for service connection for PTSD.

In the May 2008 remand, the Board requested that the RO 
obtain a complete copy of all records associated with the 
Veteran's psychiatric treatment from the Fort Lauderdale Vet 
Center from 1990 to 1993.  The evidence indicates that the RO 
did not make any attempts to obtain records from this 
facility.  This should be accomplished as detailed below.  
Stegall v. West, 11 Vet. App. 268 (1998).

Also, the medical evidence of record shows that the Veteran 
is currently diagnosed as having PTSD.

The Veteran believes this his PTSD is manifested as a result 
of incidents that occurred during his period of service with 
the 1st Marine AirWing in Da Nang, Vietnam.  Specifically, it 
was reported that from November to February 1968, the 
Veteran's duties involved grave detail.  The Veteran 
indicated that he was assigned to deliver dental records to 
grave registration where dead body parts were sorted and that 
he saw a multitude of dead bodies.  He has also maintained 
that his unit came under mortar attacks from enemy forces.

The Veteran's in-service stressor statements have not been 
corroborated. Accordingly, the Veteran's stressor statements 
with the corresponding dates should be sent to the US Army 
and Joint Services Records Research Center (JSRRC) for 
corroboration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Fort 
Lauderdale Vet Center and request a copy 
of all records pertaining to the Veteran's 
treatment for a psychiatric disability 
from 1990 to 1993.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.  The RO should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided. The 
RO should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's 
asserted in-service stressors. 
Specifically, it should be asked whether 
the record indicates that the Veteran's 
duties involved courier assignments to a 
graves registration unit and whether the 
unit to which he was assigned came under 
enemy mortar attacks.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the PTSD is 
the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. Also, the examiner should 
indicate whether any current psychiatric 
condition other than PTSD had its onset in 
service or is otherwise related thereto.
 
4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the benefit sought is not 
granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

